Citation Nr: 1014949	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1942 until 
he was honorably discharged in February 1946.  During his 
period of service, the Veteran bravely and honorably served 
his country in the European Theatre of World War II, earning 
a Purple Heart for wounds he received in combat during his 
period of service.  The Veteran died in January 2007.

The appellant in this case is the Veteran's widow.  She filed 
for DIC benefits in March 2007.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran died in January 2007.

2.  The immediate causes of the Veteran's death were noted as 
sepsis and a urinary tract infection (UTI); other significant 
conditions listed were benign prostate hypertrophy, dementia, 
and chronic anemia.

3.  At the time of his death the Veteran was service-
connected for degenerative arthritis and degenerative disc 
disease of the lumbar spine with sciatic neuropathy of the 
lower extremities.
   
4.  The Veteran's service-connected lumbar spine disability 
did not cause the sepsis and UTI that resulted in his death.

5.  The Veteran was assigned a TDIU rating less than 10 years 
before he died, was not totally disabled since discharge from 
service, nor was he a prisoner of war during his period of 
military service.

6.  The treatment which relates to the Veteran's cause of 
death was rendered by private physicians, a private nursing 
home facility, and a private hospital, and was not rendered 
by VA.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2009).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for cause of the Veteran's death are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In a March 2007 letter, issued prior to the decision on 
appeal, the appellant was advised of what information and 
evidence is needed to substantiate a claim for death benefits 
including under 38 U.S.C.A. § 1151, as well as what 
information  evidence must be submitted by her and what 
information and evidence will be obtained by VA.  While the 
letter addressed what was needed to establish entitlement to 
DIC based on conditions not yet service connected, it did not 
advise the appellant of the conditions for which service 
connection had already been established.  The Board finds, 
however, that her correspondence to VA the appellant has 
demonstrated actual knowledge of the Veteran's service 
connected disabilities, as she provided an extensive history 
of the Veteran's service-connected disabilities and argument 
as to why those disabilities contributed to his death.  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
service personnel records, VA medical records, private 
treatment records, and a death certificate.

Moreover, the appellant was an active participant in the 
claims process by providing release forms, evidence, and 
written argument.  Thus, the appellant was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the appellant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Service Connection for Cause of the Veteran's Death

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or 
aggravated by active service; one that may be presumed to 
have been incurred or aggravated during such service; or one 
that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's 
death, evidence must show a disability incurred in or 
aggravated by active service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death it, 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board notes that the Veteran was service-connected at his 
time of death for degenerative arthritis and degenerative 
disc disease of the lumbar spine with sciatic neuropathy of 
the lower extremities.  The appellant submitted the Veteran's 
death certificate which indicated that the Veteran died in 
January 2007, at a private hospital in Altoona, Pennsylvania.  
The immediate causes of the Veteran's death were noted as 
sepsis and a urinary tract infection (UTI).  Other 
significant conditions listed were benign prostate 
hypertrophy, dementia, and chronic anemia.

The appellant's contentions on appeal are that the Veteran 
died as a result of his service-connected back condition.  
The appellant essentially contends that the Veteran fell as a 
result of his back injury, which injured his left knee as 
well.  She further contends that the pain from the back and 
knee injury forced the Veteran to become bedridden.  Because 
the Veteran was bedridden and was having trouble getting out 
of the bed to go to the bathroom, the Veteran required a 
catheter in order to urinate.  She then asserts that 
Veteran's catheterization led to the Veteran's UTI and sepsis 
from which he eventually died.

To that end, the appellant indicated in her July 2008 
statement, that prior to his admission the private nursing 
home, the Veteran - who walked with a cane to steady himself 
- fell, when his legs went out from under him.  The 
appellant indicated that the Veteran fell on his back, 
injured his back and yelled, "Oh my back!"  She attempted 
to help him up, but hurt her own back in the process.  She 
called 911, and the Veteran was admitted to a private 
hospital, where he was treated for a left knee injury and his 
back injury.  During this hospitalization, the Veteran 
suffered from dementia.  The Veteran was admitted to the 
private nursing home, after attempts to get the Veteran into 
a VA nursing home failed because the VA nursing home was 
full.  The Veteran was bed-ridden because of his left knee 
and back injuries.  The appellant indicates that the Veteran 
was unable to get up to go to the bathroom anymore, and so 
the Veteran was catheterized.  The appellant indicated that 
the catheter was fine for a while, but then the Veteran began 
to show blood in his catheter, she cleaned it up and let the 
nurses know.  The appellant indicated that she was called one 
morning, and was told that the nurses were having trouble 
waking the Veteran, and they transferred him to the private 
hospital.  The Veteran died later that day at the private 
hospital, in January 2007.

Private treatment records from Dr. F.G., M.D. at the private 
hospital the Veteran was treated in after his fall, M.N.M.C., 
confirm that the Veteran was admitted in August 2006 after he 
became confused and fell.  He was admitted with left knee 
pain so severe that the Veteran could not ambulate.  X-rays 
of the Veteran's back and left knee demonstrated arthritic 
changes.  The Veteran was noted as having chronic deafness, 
dementia, and chronic anemia dating back to 1997, as well as 
a history of adenocarcinoma of the prostate.  The Veteran was 
diagnosed with a "fall associated with back and knee pain," 
osteoarthritis, dementia, deafness, chronic anemia, and 
adenocarcinoma of the prostate.

An August 27, 2006 report indicates that the Veteran was 
given a left knee brace and was ambulating better with that 
brace until fairly recently, when it was noted that he was 
having a hard time ambulating with the brace.  Several days 
prior to this report, the Veteran was having a problem 
voiding, and he was catheterized.  The history indicated that 
the Veteran did not have a problem voiding on his own prior 
to admission.  It was noted that the Veteran was able to get 
up, make it to the bathroom several yards away from his bed 
although he has increased difficulty ambulating.  The Veteran 
was diagnosed with retention with UTI.

The Veteran's treatment records from the private nursing home 
he was admitted to in August 2006, H.N.H., are of record.  
The Veteran was at this facility until he was transferred 
just prior to death.  VA medical records from this time are 
also of record.  The Veteran was transferred to a private 
hospital, B.S.H., just prior to his death.  The Veteran as 
found at H.N.H. lethargic and unresponsive on January 24, 
2007.  The Veteran was admitted to B.S.H. under Dr. G.C.U.'s 
care.  At that time the Veteran was experiencing severe 
dehydration, associating with low blood pressure, and was 
also noted as being hypotensive and having syncopal episodes.  
An initial transfer report to B.S.H. indicates that the 
Veteran was unable to voice any complaints due to senile 
dementia and aphasia.  The staff at H.N.H. stated that the 
Veteran was worse than normal, but could not express a normal 
orientation for the Veteran.  The Veteran was a "do not 
resuscitate" (DNR), and eventually expired on January 26, 
2007.  

On review of the evidence above the Board cannot find that 
the Veteran's service-connected lumbar spine disability 
caused or materially contributed to cause his death from 
sepsis. 

Proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the injury would not have 
occurred.   Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
An "intervening cause" is one that comes between the 
initial force or cause and the injury.  Black's Law 
Dictionary, 1225 (6th ed. 1990).

In this case it is entirely speculative what caused the 
Veteran to fall and to become bedridden, and there are 
intervening factors such as the Veteran's dementia that break 
the chain of causation between the event of the fall and the 
Veteran's development of sepsis and UTI that eventually 
caused his death.  

The Board notes that the appellant is competent to provide 
lay statements as to the matters that she has actually 
observed and is within the realm of her personal knowledge.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, she is 
competent and credible in reporting the circumstances of the 
Veteran having fallen and immediately complained of back 
pain.  However, she has not asserted personal knowledge of 
what caused the Veteran to fall, and as noted above the fall 
is in any event too remote an event to be the proximate cause 
of the Veteran's death.

The appellant's representative asserts the Board should 
remand the case to an Independent Medical Expert (IME) for a 
medical opinion as to whether the Veteran's service-connected 
disabilities caused or materially contributed to cause his 
death.  The Board disagrees.  The decision in this case does 
turns on proximate causation, which is a legal question 
rather than a medical one.

While the Board is sympathetic toward the appellant, the 
Board is bound by law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  In this case, the evidence simply does not show the 
Veteran's service-connected lumbar spine disability caused or 
materially contributed to cause his death, and the claim must 
therefore be denied. 
 
Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Claim for DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a) (2009).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 
511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised 
provisions of 38 C.F.R. § 3.22, as amended in 2000, may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect).

Here, the Board will note that the Veteran was assigned a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) in a June 2005 
rating decision.  Such a TDIU rating was effective May 25, 
2005.  Since the Veteran's total disability rating was not in 
effect for at least 10 years at the time of his death, the 
appellant cannot be granted benefits under condition (1) 
noted above.  Likewise, the Veteran was not totally disabled 
when he was discharged from service in 1946, but was assessed 
a 20 percent disability rating in a March 1948 rating 
decision.  Thus, the appellant does not meet the criteria for 
condition (2).  

Finally, while the Veteran died after September 30, 1999 and 
the Veteran was totally disabled for more than a year prior 
to his death, the Veteran is not shown to have been a POW 
during his term of military service.  Therefore, the 
appellant cannot be granted benefits under condition (3), 
above, and accordingly, the Board must deny the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318.  See 38 C.F.R. § 3.22.

Claim for DIC under 38 U.S.C.A. § 1151 for Cause of Veteran's 
Death

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  
First, entitlement may be established on the basis of a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  Second, entitlement may be established 
on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which such care was furnished unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

The Board finds that the this claim must be denied because 
the Veteran did not die, or receive treatment for which the 
appellant is claiming that he died, as a result of treatment 
under VA care.  Specifically, the Veteran was treated by 
private physicians, and sent to a private nursing home 
facility where he received treatment.  The Veteran was then 
sent to a private hospital where he died in January 2007.  
The appellant, in her own written statement in July 2008, 
stated that she had attempted to get the Veteran into a VA 
nursing home, but that it was full.  She admitted that the 
Veteran was treated at private medical facilities, for which 
she asserts that the Veteran's cause of death arose.  The 
facts in this regard are clear and do not seem to be in 
dispute.

The Board acknowledges that the Veteran was still receiving 
treatment for his back and other conditions while at the 
private nursing facility.  In fact, the Board will note that 
the VA medical center which was treating the Veteran was 
across the street from the private nursing home in which the 
Veteran was ultimately placed, as the appellant stated in her 
July 2008 statement.  VA treatment records indicate that VA 
nursing staff checked in on the Veteran at the private 
nursing home facility prior to his death in January 2007.  
However, the Veteran was not receiving day-to-day care from 
VA when he died approximately three weeks after that visit 
noted in the VA treatment records.  The Veteran was seen on a 
day-to-day basis by private nursing home staff and 
physicians, as noted by the plethora of private medical 
records from that facility up through the day that the 
Veteran died.

The Board also acknowledges that VA was paying for the 
Veteran's care at some of these private facilities, 
particularly at the private hospital that the Veteran expired 
at.  However, the fact that VA was paying for the care does 
not mean that VA was rendering care, as the appellant seems 
to be arguing in her July 2008 statement.  VA providers were 
not treating the Veteran at the time of his death, and the 
Veteran did not die as a result of care rendered by VA.  In 
fact, the record is fairly clear that the Veteran was seen by 
private physicians, treated in a private nursing home, and 
eventually transferred to a private hospital where he expired 
in January 2007.  Paying the bill for the treatment received 
is not the same as rendering care to the Veteran for which 
compensation benefits can be claimed under 38 U.S.C.A. § 
1151.

Since the Veteran was not receiving care from VA when he 
died, section 1151 is inapplicable in this case.  
Accordingly, the Board must deny the appellant's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
cause of the Veteran's death.  See 38 U.S.C.A. § 1151; 38 
C.F.R § 3.361.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.

Compensation under 38 U.S.C.A. § 1151 for cause of the 
Veteran's death is denied.


______________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


